
	

113 HR 5849 IH: Paid Sick Leave Act
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5849
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Grayson introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Oversight and Government Reform, House Administration, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide employees with 1 hour of paid sick leave for every 30 hours worked.
	
	
		1.Short titleThis Act may be cited as the Paid Sick Leave Act.
		2.Requirement for paid sick leave
			(a)In generalAn employer shall permit each employee employed by the employer to earn not less than 1 hour of
			 paid sick leave for every 30 hours worked, to be used as described in
			 subsection (b).
			(b)UsesPaid sick leave earned under this section may be used by an employee for any of the following:
				(1)An absence resulting from a physical or mental illness, injury, or medical condition of the
			 employee.
				(2)An absence resulting from obtaining professional medical diagnosis or care, or preventive medical
			 care, for the employee.
				(3)An absence for the purpose of caring for a child, a parent, a spouse, or any other individual
			 related by blood or affinity whose close association with the employee is
			 the equivalent of a family relationship, who—
					(A)has any of the conditions or needs for diagnosis or care described in paragraph (1) or (2); and
					(B)in the case of someone who is not a child, is otherwise in need of care.
					(4)An absence resulting from domestic violence, sexual assault, or stalking, if the time is to—
					(A)seek medical attention for the employee or the employee’s child, parent, or spouse, or an
			 individual related to the employee as described in paragraph (3), to
			 recover from physical or psychological injury or disability caused by
			 domestic violence, sexual assault, or stalking;
					(B)obtain or assist a related person described in paragraph (3) in obtaining services from a victim
			 services organization;
					(C)obtain or assist a related person described in paragraph (3) in obtaining psychological or other
			 counseling;
					(D)seek relocation; or
					(E)take legal action, including preparing for or participating in any civil or criminal legal
			 proceeding related to or resulting from domestic violence, sexual assault,
			 or stalking.
					(c)DefinitionsIn this Act:
				(1)ChildThe term child means a biological, foster, or adopted child, a stepchild, a legal ward, or a child of a person
			 standing in loco parentis, who is—
					(A)under 18 years of age; or
					(B)18 years of age or older and incapable of self-care because of a mental or physical disability.
					(2)Domestic violenceThe term domestic violence has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)), except that the reference in such section to the term jurisdiction receiving grant monies shall be deemed to mean the jurisdiction in which the victim lives or the jurisdiction in which
			 the employer involved is located.
				(3)EmployeeThe term employee means an individual who is—
					(A)
						(i)an employee, as defined in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)), who is not covered under subparagraph (E), including such an employee of the Library of
			 Congress, except that a reference in such section to an employer shall be
			 considered to be a reference to an employer described in clauses (i)(I)
			 and (ii) of paragraph (4)(A); or
						(ii)an employee of the Government Accountability Office;
						(B)a State employee described in section 304(a) of the Government Employee Rights Act of 1991 (42
			 U.S.C. 2000e–16c(a));
					(C)a covered employee, as defined in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301), other than an applicant for employment;
					(D)a covered employee, as defined in section 411(c) of title 3, United States Code; or
					(E)a Federal officer or employee covered under subchapter V of chapter 63 of title 5, United States Code.
					(4)Employer
					(A)In generalThe term employer means a person who is—
						(i)
							(I)a covered employer, as defined in subparagraph (B), who is not covered under subclause (V);
							(II)an entity employing a State employee described in section 304(a) of the Government Employee Rights
			 Act of 1991;
							(III)an employing office, as defined in section 101 of the Congressional Accountability Act of 1995;
							(IV)an employing office, as defined in section 411(c) of title 3, United States Code; or
							(V)an employing agency covered under subchapter V of chapter 63 of title 5, United States Code; and
							(ii)is engaged in commerce (including government), or an industry or activity affecting commerce
			 (including government), as defined in subparagraph (B)(iii).
						(B)Covered employer
						(i)In generalIn subparagraph (A)(i)(I), the term covered employer—
							(I)means any person engaged in commerce or in any industry or activity affecting commerce who employs
			 15 or more employees for each working day during each of 20 or more
			 calendar workweeks in the current or preceding calendar year;
							(II)includes—
								(aa)any person who acts, directly or indirectly, in the interest of an employer to any of the employees
			 of such employer; and
								(bb)any successor in interest of an employer;
								(III)includes any public agency, as defined in section 3(x) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(x)); and
							(IV)includes the Government Accountability Office and the Library of Congress.
							(ii)Public agencyFor purposes of clause (i)(III), a public agency shall be considered to be a person engaged in
			 commerce or in an industry or activity affecting commerce.
						(iii)DefinitionsFor purposes of this subparagraph:
							(I)CommerceThe terms commerce and industry or activity affecting commerce mean any activity, business, or industry in commerce or in which a labor dispute would hinder or
			 obstruct commerce or the free flow of commerce, and include commerce and any industry affecting commerce, as defined in paragraphs (1) and (3) of section 501 of the Labor Management Relations Act, 1947
			 (29 U.S.C. 142 (1) and (3)).
							(II)EmployeeThe term employee has the same meaning given such term in section 3(e) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)).
							(III)PersonThe term person has the same meaning given such term in section 3(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(a)).
							(C)PredecessorsAny reference in this paragraph to an employer shall include a reference to any predecessor of such
			 employer.
					(5)ParentThe term parent means a biological, foster, or adoptive parent of an employee, a stepparent of an employee, or a
			 legal guardian or other person who stood in loco parentis to an employee
			 when the employee was a child.
				(6)Sexual assaultThe term sexual assault has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).
				(7)SpouseThe term spouse, with respect to an employee, has the meaning given such term by the marriage laws of the State in
			 which the employee resides.
				(8)StalkingThe term stalking has the meaning given the term in section 40002(a) of the Violence Against Women Act of 1994 (42 U.S.C. 13925(a)).
				
